DETAILED ACTION
Response to Amendment
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In the amendment dated 8/15/2022, the following changes have occurred: Claims 1 and 5 have been amended.
Claims 1-14 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
6.	Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hadano et al. US 2009/0108958 (reference of record).
	As per claims 1 and 6, Hadano et al. discloses in Figs. 1-2 a filter module (e.g. noise filter array within laminated body 1) comprising:
	as per claim 1, a module substrate (e.g. bottom portion of the filter array in Fig. 2 which includes all of the insulating sheets 6 below coils L21 and L31); and a filter element (Annotated Fig. 2 below, element annotated as A) mounted on the module substrate, wherein the filter element includes a ground terminal (Fig. 1, ground terminal GND2; Terminal GND2 is disposed along an entire side of laminated body 1 including on a top surface of the element annotated as A in the annotated Fig. 2 below.) and a pair of signal terminals (Fig. 1, terminals in2 and in3; Terminals in2 and in3 are disposed along an entire side of laminated body 1 including on the top surface the element annotated as A in the annotated Fig. 2 below.), the module substrate includes a ground plane (e.g. upper ground side electrode 9), a ground land (Fig. 2, lower ground side electrode 9), and an inductance adjusting line (e.g. inductance adjusting conductor L0 and via holes 7) connecting the ground land to the ground plane (The conductor L0 and via holes 7 electrically connect the lower and upper ground electrodes 9 together.), the ground terminal of the filter element is connected to the ground land of the module substrate (The ground terminal GND2 is electrically connected to the lower ground side electrode 9 via conductor L0 and the bottom via hole 7.), the inductance adjusting line includes an in-plane extending portion extending in an in-plane direction of the module substrate (The line L0 includes horizontal segments (i.e. “in-plane extending portions”) which extends in a horizontal “in-plane” direction from ground terminals GND1 to GND2.); and
as per claim 6, wherein the in-plane extending portion is substantially meander-shaped in a plan view (Fig. 2; Inductance adjusting conductor L0 is meander shaped in a plan view shown therein.).

    PNG
    media_image1.png
    772
    462
    media_image1.png
    Greyscale

Allowable Subject Matter
7.	Claims 2-4, 7-10, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	Claims 5 and 11 are allowed.
Response to Arguments
9.	Applicant’s arguments, see pages 6-11, filed 8/15/2022, with respect to the rejection of claims 1 and 6 under 35 USC 102(a)(1) have been fully considered and are persuasive. The Examiner’s interpretation of the limitations over the reference of record Hadano et al. in the final office action dated 5/20/2022 was indeed incorrect in that the upper ground side electrode cannot be interpreted as a “ground plane” including in the “module substrate”, as noted by the Applicant. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the reference of record Hadano et al. (The Examiner provides a different interpretation for various limitations recited in the amended claim 1. See above description, in which the new interpretation reads on the amended claim 1.). Claims 5 and 11 are now allowed. This action has been made second action non-final.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843